


110 HR 6236 IH: Veterans Disability Benefits

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6236
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Chabot (for
			 himself, Mr. Lamborn,
			 Mr. Jordan of Ohio,
			 Mr. Hobson, and
			 Mr. Turner) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to modernize the disability benefits claims
		  processing system of the Department of Veterans Affairs to ensure the accurate,
		  consistent, and timely delivery of compensation to veterans and their families
		  and survivors, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Disability Benefits
			 Claims Modernization Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Readjustment of schedule for rating
				disabilities.
					Sec. 3. Study on employee work credit system of Veterans
				Benefits Administration.
					Sec. 4. Study on work management system.
					Sec. 5. Certification and training of employees of Veterans
				Benefits Administration responsible for processing claims.
					Sec. 6. Enhancement of use of information technology at
				Veterans Benefits Administration.
					Sec. 7. Treatment of claims upon death of claimant.
				
			2.Readjustment of
			 schedule for rating disabilities
			(a)Study
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall conduct a study on adjusting the schedule for rating
			 disabilities adopted and applied by the Secretary under section 1155 of title
			 38, United States Code, so as to base the schedule on standards, practices, and
			 codes in common use by the medical, mental health, and disability professions
			 that are current as of the date of the enactment of this Act.
				(2)ContentsIn
			 conducting the study under this subsection, the Secretary shall—
					(A)determine how the
			 schedule could be adjusted to take into account the loss of quality of life and
			 loss of earnings that result from specific disabilities;
					(B)examine the nature
			 of the disabilities for which disability compensation is payable under laws
			 other than laws administered by the Secretary;
					(C)examine whether
			 disparities exist between the rating of physical and mental disabilities,
			 especially with respect to how the severity of mental disabilities should be
			 adjudicated to ensure parity with physical disabilities whereby a veteran can
			 be rated totally disabled while maintaining some level of employment;
					(D)measure the effect
			 of disabilities on the psychological states, physical integrity, and social
			 adaptability of veterans with such disabilities; and
					(E)examine the effect of a veteran’s injury or
			 combination of injuries on—
						(i)the
			 average loss of the veteran’s earnings capacity, including the veteran’s
			 inability to work in certain occupations;
						(ii)the veteran’s quality of life, including
			 activities of independent living, recreational and community activities, and
			 personal relationships, including the inability to participate in favorite
			 activities, social problems related to disfigurement or cognitive difficulties,
			 and the need to spend increased amounts of time performing activities of daily
			 living; and
						(iii)the extent to which benefits for veterans
			 may be used to encourage veterans to seek and undergo vocational
			 rehabilitation.
						(3)ConsultationIn
			 conducting the study under this subsection, the Secretary shall consult with
			 appropriate public and private entities, agencies, and veterans service
			 organizations, and shall employ consultants.
				(4)Deadline for
			 completionThe Secretary shall complete the study under this
			 subsection by not later than 180 days after the date of the enactment of this
			 Act.
				(5)Report to
			 CongressNot later than 60 days after the date that the study
			 under this subsection is completed, the Secretary shall submit to Congress a
			 report on the study. The report shall include—
					(A)the results of the study on quality of life
			 and the payment of compensation for service-connected disabilities for which
			 the Secretary entered into a contract on January 28, 2008;
					(B)the Secretary’s
			 findings and conclusions with respect to adjusting the schedule for rating
			 disabilities adopted and applied by the Secretary under section 1155 of title
			 38, United States Code, to account for the loss of quality of life and loss of
			 earnings that result from specific disabilities;
					(C)the Secretary’s
			 findings and conclusions with respect to—
						(i)the
			 report of the Veterans’ Disability Benefits Commission;
						(ii)the
			 report of the President’s Commission on the Care for America’s Returning
			 Wounded Warriors;
						(iii)the
			 report of the Institute of Medicine entitled A 21st Century System for
			 Evaluating Veterans for Disability Benefits; and
						(iv)any
			 other independent or advisory commission report on matters relating to such
			 schedule that the Secretary determines is appropriate;
						(D)the Secretary’s
			 recommendations with respect to the appropriate disabilities for inclusion in
			 the schedule;
					(E)the Secretary’s
			 recommendations with respect to the amount of compensation payable to veterans
			 for the loss of quality of life and the basis for such recommendations;
					(F)the Secretary’s
			 recommendations with respect to the amount of compensation payable to veterans
			 for average loss of earnings capacity and the appropriate standards for
			 determining whether a disability has caused a veteran to incur a loss of
			 earnings capacity;
					(G)the Secretary’s
			 assessment of the effect of the treatment of mental disabilities under the
			 schedule for rating disabilities, as in effect on the date of the enactment of
			 this Act; and
					(H)the Secretary’s
			 determination with respect to whether the regulations prescribed pursuant to
			 section 1154 of title 38, United States Code, are consistent with providing, to
			 the maximum extent possible, the benefit of the doubt to veterans covered by
			 that section in the absence of official military records pertaining to the
			 service-connection of a veteran’s disability, and in particular, of
			 post-traumatic stress disorder, when a determination of service-connection
			 would be consistent with the duties, conditions, and hardships of service in
			 the Armed Forces.
					(b)Submission of
			 plan
				(1)Plan
			 requiredNot later than 120 days after the date on which the
			 Secretary submits the report required under subsection (a)(5), the Secretary
			 shall submit to Congress a plan to readjust the schedule for rating
			 disabilities adopted and applied by the Secretary under section 1155 of title
			 38, United States Code. In developing the plan required under this subsection,
			 the Secretary shall consider the report submitted under subsection (a)(5) and
			 shall provide for the readjustment of such schedule for rating disabilities
			 to—
					(A)align the schedule with medical concepts
			 considered best practices as of the date of the enactment of this Act,
			 including those provided in the Current Procedural Terminology Manual,
			 International Classification of Diseases, the Diagnostic and Statistical Manual
			 of Mental Disorders, and applicable American Medical Association Guides;
					(B)bridge the gap
			 between the schedule, as in effect on the date of the enactment of this Act,
			 and medical understandings, as of such date, of injuries and diseases and the
			 affects of such injuries and diseases on the ability of a person suffering from
			 them to function;
					(C)prioritize such
			 readjustment with respect to post-traumatic stress disorder, other mental
			 disorders, neurological disorders, traumatic brain injury, orthopedic
			 disabilities, and digestive disabilities;
					(D)ensure that the
			 schedule is automated in accordance with the review and comprehensive plan of
			 the Secretary under section 110 of this Act; and
					(E)ensure that a
			 transition plan is provided to ease the transition from the schedule for rating
			 disabilities, as in effect on the date of the enactment of this Act, to the
			 implementation of the schedule for rating disabilities, as proposed to be
			 readjusted by the plan under this subsection.
					(2)Timeline for
			 readjustmentThe Secretary shall include in the plan submitted
			 under the subsection a proposed timeline for when the Secretary intends to
			 readjust the schedule. Such proposed timeline may not exceed three
			 years.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out subsections (a) and (b).
			(d)Advisory
			 Committee on Disability Compensation
				(1)EstablishmentSubchapter
			 III of chapter 5 of title 38, United States Code, is amended by adding at the
			 end the following new section:
					
						546.Advisory
				Committee on Disability Compensation
							(a)Establishment(1)There is in the
				Department the Advisory Committee on Disability Compensation (in this section
				referred to as the Committee).
								(2)The Committee shall consist of not
				more than 18 members appointed by the Secretary from among individuals
				who—
									(A)have demonstrated significant civic or
				professional achievement; and
									(B)have experience with the provision of
				disability compensation by the Department or are leading medical or scientific
				experts in relevant fields.
									(3)The Secretary shall seek to ensure
				that members appointed to the Committee include individuals from a wide variety
				of geographic areas and ethnic backgrounds, individuals from veterans service
				organizations, individuals with combat experience, and women.
								(4)The Secretary shall determine the
				terms of service and pay and allowances of the members of the Committee, except
				that a term of service may not exceed two years. The Secretary may reappoint
				any member for additional terms of service.
								(b)Responsibilities
				of Committee(1)The Secretary, on a
				regular basis, shall consult with and seek the advice of the Committee with
				respect to the maintenance and periodic readjustment of the schedule for rating
				disabilities under section 1155.
								(2)In providing advice to the Secretary under
				this subsection, the Committee shall—
									(A)assemble and review relevant
				information relating to the needs of veterans with disabilities;
									(B)provide information relating to the
				nature and character of disabilities arising from service in the Armed
				Forces;
									(C)provide an on-going assessment of the
				effectiveness of the schedule for rating disabilities; and
									(D)provide on-going advice on the most
				appropriate means of responding to the needs of veterans relating to disability
				compensation in the future.
									(c)Annual
				report(1)Not
				later than March 31 of each year, the Committee shall submit to the Secretary a
				report on the programs and activities of the Department that relate to the
				payment of disability compensation. Each such report shall include—
									(A)an assessment of
				the needs of veterans with respect to disability compensation;
									(B)a review of the
				programs and activities of the Department designed to meet such needs;
				and
									(C)such
				recommendations (including recommendations for administrative and legislative
				action) as the Committee considers appropriate.
									(2)Not later than 90 days after the date
				of the receipt of a report under paragraph (1), the Secretary shall transmit to
				the Committees on Veterans’ Affairs of the Senate and House of Representatives
				a copy of the report, together with any comments and recommendations concerning
				the report that the Secretary considers appropriate.
								(3)The Committee may also submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
								(4)The Secretary shall submit with each
				annual report submitted to the Congress pursuant to section 529 of this title a
				summary of all reports and recommendations of the Committee submitted to the
				Secretary since the previous annual report of the Secretary submitted pursuant
				to that section.
								(d)Applicability of
				Federal Advisory Committee Act(1)Except as provided in
				paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C.
				App.) shall apply to the activities of the Committee under this section.
								(2)Section 14 of such Act shall not
				apply to the
				Committee.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter III the
			 following new item:
					
						
							546. Advisory Committee on Disability
				Compensation.
						
						.
				3.Study on employee
			 work credit system of Veterans Benefits Administration
			(a)Study
			 requiredThe Secretary of Veterans Affairs shall conduct a study
			 on the employee work credit system of the Veterans Benefits Administration of
			 the Department of Veterans Affairs, which is used to measure the work
			 production of employees of the Veterans Benefits Administration.
			(b)Contents of
			 studyIn carrying out the study under subsection (a), the
			 Secretary shall consider the advisability of implementing—
				(1)performance
			 standards and accountability measures to ensure that—
					(A)claims for
			 benefits under the laws administered by the Secretary are processed in an
			 objective, accurate, consistent, and efficient manner; and
					(B)final decisions with respect to such claims
			 are consistent and issued within the average amount of time required to process
			 a claim, as identified by the Secretary in the most recent annual report
			 submitted by the Secretary under section 529 of title 38, United States
			 Code;
					(2)guidelines and
			 procedures for the prompt processing of such claims that are ready to rate upon
			 submission;
				(3)guidelines and
			 procedures for the processing of such claims submitted by injured veterans, as
			 determined by the Secretary; and
				(4)requirements for
			 assessments of claims processing at each regional office for the purpose of
			 producing lessons learned and best practices.
				(c)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the study
			 conducted under this section and the progress of the Secretary in implementing
			 the new system for evaluating employees of the Veterans Benefits Administration
			 required under subsection (d).
			(d)Evaluation of
			 Veterans Benefits Administration employees
				(1)New system
			 requiredNot later than 180 days after the date on which the
			 Secretary submits to Congress the report required under subsection (c), the
			 Secretary shall establish a new system for evaluating the work production of
			 employees of the Veterans Benefits Administration. Such system shall—
					(A)be based on the
			 findings of the study conducted by the Secretary under this section;
					(B)focus on
			 evaluating the accuracy and quality of ratings decisions made by such
			 employees; and
					(C)not resemble or be
			 based on any concept on which the system in effect as of the date of the
			 enactment of this Act is based.
					(2)Suspension of
			 award of work creditsIf the Secretary of Veterans Affairs does
			 not implement the new system for evaluating work production under paragraph
			 (1), the Secretary may not award a work credit to any employee of the Veterans
			 Benefits Administration until the Secretary has implemented such system.
				4.Study on work
			 management system
			(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a study
			 on the work management system of the Veterans Benefits Administration of the
			 Department of Veterans Affairs, which is designed to improve accountability,
			 quality, and accuracy, and reduce the time for processing claims for benefits
			 under laws administered by the Secretary that are adjudicated by the Veterans
			 Benefits Administration.
			(b)Contents of
			 studyIn conducting the study required under subsection (a), the
			 Secretary shall consider—
				(1)accountability for
			 claims adjudication outcomes;
				(2)the quality of
			 claims adjudicated;
				(3)a
			 simplified process to adjudicate claims;
				(4)the maximum use of
			 information technology applications;
				(5)rules-based
			 applications and tools for processing and adjudicating claims efficiently and
			 effectively; and
				(6)methods of reducing
			 the time required to obtain information from outside sources.
				(c)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the study
			 conducted under this section.
			5.Certification and
			 training of employees of Veterans Benefits Administration responsible for
			 processing claims
			(a)Employee
			 certification required
				(1)In
			 generalSubchapter II of chapter 77 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7735.Employee
				certification
							(a)Development of
				certification examinationThe
				Secretary shall develop a certification examination for appropriate employees
				and managers of the Veterans Benefits Administration who are responsible for
				processing claims for benefits under the laws administered by the Secretary.
				The Secretary shall develop such examination in consultation with examination
				development experts and such employees, employee representatives, managers, and
				public and private entities, including veterans service organizations and other
				service organizations, as the Secretary determines appropriate.
							(b)Employee and
				manager requirementThe
				Secretary shall require appropriate employees and managers of the Veterans
				Benefits Administration who are responsible for processing claims for benefits
				under the laws administered by the Secretary to take a certification
				examination.
							(c)LimitationThe
				Secretary may not satisfy any requirement of this section through the use of
				any certification examination or program that exists as of the date of the
				enactment of the Veterans Disability Benefits
				Claims Modernization Act of
				2008.
							.
				(2)Deadlines for
			 implementationThe Secretary of Veterans Affairs shall—
					(A)develop the
			 certification examination required to be developed under section 7735 of title
			 38, United States Code, as added by subsection (a), by not later than one year
			 after the date of the enactment of this Act; and
					(B)implement
			 procedures for administering the certification of employees under such section
			 and begin administering the certification examination required under such
			 section by not later than 90 days after the date on which the development of
			 such certification examination is complete.
					(3)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is further amended by adding at the end of the items relating to subchapter II
			 the following new item:
					
						
							7735. Employee
				certification.
						
						.
				(b)Evaluation of
			 training
				(1)Evaluation
			 RequiredThe Secretary of Veterans Affairs shall enter into a
			 contract with a private entity with experience evaluating training processes,
			 continuing education needs, and centralized training requirements, under which
			 that entity shall—
					(A)conduct an
			 evaluation of the items required to be included in the annual report of the
			 Secretary by section 7734 of title 38, United States Code, that were included
			 in the last such report submitted before the date of the enactment of this Act,
			 that relate to the training and performance assessment programs of the
			 Department of Veterans Affairs for employees of the Veterans Benefits
			 Administration who are responsible for matters relating to compensation or
			 pension benefits under the laws administered by the Secretary; and
					(B)submit, not later
			 than 180 days after the date of the enactment of this Act, submit to the
			 Secretary the results of such evaluation.
					(2)Submission of
			 Results to CongressThe Secretary shall include the results of
			 the evaluation required under paragraph (1) with the first annual report
			 required to be submitted to Congress under section 529 of title 38, United
			 States Code, submitted after the date on which the Secretary receives such
			 results.
				(3)ReportNot
			 later than 180 days after the date on which the Secretary submits the report
			 referred to in paragraph (2), the Secretary shall submit to Congress a report
			 on any actions the Secretary has taken or plans to take in response to the
			 results of the evaluation required under paragraph (1).
				6.Enhancement of
			 use of information technology at Veterans Benefits Administration
			(a)ReviewNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall conduct a
			 study of—
				(1)the use of
			 information technology at the Veterans Benefits Administration; and
				(2)the best practices
			 and lessons learned within the Department of Veterans Affairs through the use
			 of the technology known as VistA and by other Government
			 entities and private sector organizations who employ information technology and
			 automated decision support software in dealing with veterans and veterans
			 benefits.
				(b)ConsultationIn
			 carrying out the study, the Secretary of Veterans Affairs shall consult with
			 information technology designers at the Veterans Health Administration,
			 VistA managers, the Secretary of Defense, appropriate officials
			 of other Government agencies, appropriate individuals in the private and public
			 sectors, veterans service organizations, and other relevant service
			 organizations.
			(c)Report to
			 CongressNot later than January 1, 2009, the Secretary shall
			 submit to Congress a report on the study under this section.
			7.Treatment of
			 claims upon death of claimant
			(a)In
			 generalSection 5121 of title 38, United States Code, is amended
			 by adding at the end the following:
				
					(d)Substitution in
				case of death of claimant
						(1)SubstitutionIf a veteran who is a claimant dies while a
				claim for any benefit under a law administered by the Secretary, or an appeal
				of a decision with respect to such a claim, is pending and awaiting
				adjudication, the person who would receive any accrued benefits due to the
				veteran under subsection (a)(2) shall be treated as the claimant for the
				purposes of processing the claim to completion, except that such person may
				only submit new evidence in support of the claim during the one-year period
				beginning on the date of the death of the veteran.
						(2)LimitationOnly
				one person may be treated as the claimant under paragraph (1).
						(3)Designation of
				third partyIf the person who would be eligible to be treated as
				the claimant under paragraph (1) certifies to the Secretary that the person
				does not want to be treated as the claimant for such purposes, such person may
				designate the person who would receive the benefits under subsection (a)(2)
				upon the death of the person who would otherwise be treated as the claimant
				under paragraph (1) to be treated as the claimant for the purposes of
				processing the claim to
				completion.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to the claim of any veteran who dies on or after the date of the
			 enactment of this Act.
			
